Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 10, 2015

                                      No. 04-15-00504-CV

                  IN THE INTEREST OF C.S.D. AND J.C.D., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01571
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal, the appellant’s brief was filed on October 14, 2015; the State’s
brief was due on November 3, 2015. See TEX. R. APP. P. 38.6(b). On November 4, 2015, the
State filed a first motion for a three-day extension of time to file the State’s brief. On November
6, 2015, the State filed its brief.
       The State’s motion is GRANTED; its brief is deemed timely filed.

       It is so ORDERED on November 10, 2015.

                                                             PER CURIAM



       ATTESTED TO: _______________________________
                    Keith E. Hottle
                    Clerk of Court